PETERS, P. J.
This is the second appeal in this ease. On the prior appeal the judgment was affirmed, without dissent, except as to an item of interest. (55 Cal.App.2d 720 [132 P.2d 70], at p. 774 [p. 101].) A petition for rehearing was denied, one justice voting to grant the same. The majority and dissenting justices filed opinions on such denial. (55 Cal.App.2d at p. 774.) The Supreme Court of California denied a petition for hearing. (55 Cal.App.2d at p. 775.) Thereafter, the Supreme Court of the United States denied a petition for certiorari. (- U.S. - [63 S.Ct. 1435, 87 L. Ed. -].)
After the return of the remittitur to the trial court, it amended its findings, conclusions and judgment in relation to the item of interest above mentioned, as directed by this court. From this modified judgment the Benguet Consolidated Mining Company prosecutes this appeal on the same record (sup*846plemented by the amended findings, conclusions and judgment) and on the same briefs as were presented on the prior appeal. No contention is made that the modified judgment is not in exact accord with the instructions to the trial court set forth in the prior opinion. Upon the authority of, and for the reasons set forth in, the prior opinion the judgment appealed from is affirmed.
Knight, J., and Ward, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied October 25, 1943.